United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, MILWAUKEE
PROCESSING & DISTRIBUTION CENTER,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq. for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1560
Issued: April 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2020 appellant, through counsel, filed a timely appeal from an April 7, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted January 22, 2020 employment incident.
FACTUAL HISTORY
On February 6, 2020 appellant, then a 40-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on January 22, 2020 he sustained a right foot fracture when
he fell from a porch and landed on his feet while in the performance of duty. On the reverse side
of the claim form L.J., an employing establishment supervisor, indicated that her knowledge of the
facts about the injury was consistent with appellant’s statements and checked the box marked
“Yes” indicating that appellant was injured in the performance of duty. However, she noted that
the employing establishment was controverting the claim because he did not report the incident to
management for more than two weeks and no medical evidence had been received with the claim.
Appellant stopped work on the date of injury.
In a letter of controversion dated February 18, 2020, L.J. requested that continuation of pay
be withheld in light of the employing establishment’s challenges to the claim. In a second letter
of controversion dated February 26, 2020, L.J. alleged that appellant did not deliver mail on the
date of injury to the location that he listed on Form CA-1.
In a March 3, 2020 development letter, OWCP informed appellant that it had received no
evidence in support of his traumatic injury claim. It advised him of the type of factual and medical
evidence required and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence. In the same letter, it also informed the employing
establishment that if appellant was treated at an employing establishment medical facility for the
alleged injury, it must provide treatment notes.
In an April 2, 2020 response to the questionnaire, appellant indicated that he did report the
incident to a supervisor on January 22, 2020. He further replied that the next day, January 23,
2020, he could not bear weight on the injured foot, so he called the employing establishment’s
hotline and then sought treatment at an urgent care facility where he was diagnosed with a fracture
and referred to an orthopedic physician.
In a January 23, 2020 treatment note, Heather Korus, an advanced practice nurse prescriber
(APNP), indicated that appellant related a history of pain and swelling in the lateral aspect of the
right ankle, which had been worsening for the past two weeks. Appellant denied an acute injury,
but indicated that he worked as a mail carrier and thought he tweaked it at work. Nurse Korus
performed a physical examination and noted slight swelling of the entire right ankle, ecchymosis
extending from the anterior ankle to the medial aspect of the dorsum of the right foot, and
subjective pain with range of motion. She ordered x-rays of the right foot and ankle, provided
appellant with a shoe and crutches, referred him to orthopedics, and provided appellant with a note
taking him out of work until January 28, 2020. Nurse Korus diagnosed acute right ankle pain and
closed non-displaced fracture of the navicular bone of right foot, noting that, because appellant
had point tenderness and swelling in that area, the injury would be treated as an acute fracture.

2

X-rays dated January 23, 2020 indicated potential residuals of a remote trauma to the
posterior aspect of the tarsal navicular bone.
In a report dated January 24, 2020, Dr. Benjamin Abeyta, a sports medicine specialist,
noted that appellant provided a history of right foot pain which started two weeks prior, but that
on January 22, 2020 he fell from a porch while working, landing on his feet. He reviewed the
January 23, 2020 x-rays and performed a physical examination which revealed tenderness to
palpation of the medial malleolus, posterior tibialis and navicular bone. Dr. Abeyta diagnosed
“right ankle pain acute --> posterior tibial tendon dysfunction + / - acute navicular injury,” which
he opined was related to the specified work injury. He referred appellant for a magnetic resonance
imaging scan, prescribed a boot, and recommended seated office duty until the imaging was
completed. In an ambulatory encounter orthopedic note of even date, Dr. Abeyta lists diagnoses
of possible right tarsal navicular fracture of unspecified chronicity, acute right ankle pain, right
foot pain, posterior tendon dysfunction, and pain associated with accessory navicular bone of right
foot.
By decision dated April 7, 2020, OWCP accepted that the January 22, 2020 employment
incident occurred as alleged. However, it denied the claim, finding that the medical evidence of
record was insufficient to establish a medical condition causally related to the accepted
employment incident. Consequently, OWCP found that appellant had not met the requirements to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued December 13, 2019);
Joe D. Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted January 22, 2020 employment incident.
In support of his claim, appellant submitted a January 23, 2020 report from Nurse Korus.
This Board has long held that certain healthcare providers such as physician assistants, nurse
practitioners, and physical therapists are not considered physicians as defined under FECA.10
Their medical findings, reports and/or opinions, unless cosigned by a qualified physician, will not
suffice for purposes of establishing entitlement to FECA benefits.11 Consequently, Nurse Korus’
report is insufficient to meet appellant’s burden of proof.
The January 24, 2020 reports of Dr. Abeyta documented diagnoses including “right ankle
pain acute --> posterior tibial tendon dysfunction + / - acute navicular injury,” “possible” right
tarsal navicular fracture of unspecified chronicity, acute right ankle pain, right foot pain, posterior
tendon dysfunction, and pain associated with accessory navicular bone of right foot. The Board
has held that pain is a description of a symptom rather than a clear diagnosis of a medical
condition.12 Moreover, Dr. Abeyta diagnosed a “possible” navicular fracture of “unspecified
chronicity” and described only “dysfunction” of a posterior tendon. A medical report lacking a

7
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); C.G., Docket No. 20-0957 (issued January 27, 2021); David P.
Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists
are not competent to render a medical opinion under FECA). K.A., Docket No. 18-0999 (issued October 4, 2019).
10

11

K.A., id.; K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, id.

12

D.R., Docket No. 18-1408 (issued March 1, 2019); D.A., Docket No. 18-0783 (issued November 8, 2018).

4

firm diagnosis is of no probative value.13 As such, Dr. Abeyta’s reports are insufficient to meet
appellant’s burden of proof.
The remaining medical evidence includes radiographic studies of appellant’s foot. The
Board has held, however, that diagnostic studies standing alone lack probative value and are
insufficient to establish the claim.14
As the medical evidence of record is insufficient to establish a medical condition causally
related to the accepted January 22, 2020 employment incident, the Board finds that he has not met
his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted January 22, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 7, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 13, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

14
J.K., Docket No. 20-0591 (issued August 12, 2020); J.P., supra note 4; A.B., Docket No. 17-0301 (issued
May 19, 2017).

5

